MEMORANDUM **
Stuart Heinrichs appeals the district court’s denial of his 28 U.S.C. § 2254 petition. Heinrichs was convicted in state court on three counts involving the anal penetration of his three-month-old daughter: sexual penetration with a foreign object, criminal mistreatment in the first degree and assault in the fourth degree. On appeal, Heinrichs asserts that his conviction was based on insufficient evidence.
The district court’s denial of a 28 U.S.C. § 2254 habeas corpus petition is reviewed de novo. See Dows v. Wood, 211 F.3d 480, 484 (9th Cir.2000). A properly preserved sufficiency of the evidence challenge is also reviewed de novo. See United States v. Munoz, 233 F.3d 1117, 1129 (9th Cir.2000) (citing United States v. Tucker, 133 F.3d 1208, 1214 (9th Cir.1998)). “[A]ll reasonable inferences are to be drawn in favor of the government, and any conflicts in evidence are to be resolved in favor of the [fact finder’s] verdict.”1 See United States v. Alvarez-Valenzuela, 231 F.3d 1198, 1201-02 (9th Cir.2000) (citing United States v. Laykin, 886 F.2d 1534, 1539 (9th Cir.1989)).
Where the district court fails to provide the basis of its decision, we independently review whether the state court erred.2 See Delgado v. Lewis, 223 F.3d 976, 982 (9th Cir.2000). “There is sufficient evidence to support a conviction if, viewing the evidence in the light most favorable to the prosecution, a rational [fact finder] could have found the elements of the crime beyond a reasonable doubt.” Munoz, 233 F.3d at 1129 (citation omitted).
After independently reviewing the evidence in the light most favorable to the prosecution, we find that a rational trier of fact could have found that the essential elements of the crimes charged were proven beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. This case was tried before a judge rather than a jury.


. "[I]ndependent review, however, is not a full, de novo, review of the claims, but remains deferential because the court cannot grant relief unless the state court’s result is not in keeping with the strictures of the AED-PA.” Palazzolo v. Gorcyca, 244 F.3d 512, 516 (6th Cir.2001) (citation omitted).